Citation Nr: 1112906	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to April 23, 2007. 

2.  Entitlement to a rating in excess of 70 percent for PTSD, for the period since April 23, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from July 1961 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of the September 2006 decision, the RO granted the Veteran service connection and an initial 30 percent disability rating for his PTSD, effective March 31, 2006.  In September 2008, the RO granted the Veteran a 70 percent disability rating effective, effective April 23, 2007.   Inasmuch as a rating higher than 70 percent for PTSD is available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a January 2009 rating decision the RO granted entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU), effective April 23, 2007.  The Veteran then filed a Notice of Disagreement (NOD) in February 2009 on the effective date of his TDIU claim and a Statement of the Case (SOC) was issued in May 2009.  The Veteran never filed a VA-9 Substantive Appeal and the effective date assigned in the January 2009 rating decision became final.  In March 2011, the Veteran's representative stated that the Veteran should be awarded an earlier effective date for the grant of TDIU.  The Board finds that the issue of an earlier effective date for the entitlement of TDIU is not before the Board nor can the Veteran file a new claim.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Therefore, the issue is not before the Board at this time. 
As the claims on appeal involve a request for higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Prior to April 23, 2007, the Veteran's PTSD is manifested by panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  However, there is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  

3.  Since April 23, 2007, the Veteran's PTSD is manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and an inability to establish and maintain effective relationships.  However, there is no evidence of total social and occupational impairment. 





CONCLUSIONS OF LAW

1.   Prior to April 23, 2007, the criteria for the assignment of an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  

2.  Since April 23, 2007, the criteria for the assignment of an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondence in September 2006.  The September 2006 letter and an April 2006 letter detailed the elements of an initial rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the September 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in July 2006 and August 2008.  The Board finds that the VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim.

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

In September 2006 the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective March 31, 2006; the date of the Veteran's claim.  In September 2008, during the pendency of the appeal, the Veteran was granted a rating of 70 percent effective April 23, 2007.  The RO has assigned the Veteran's PTSD disability ratings pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. 
§ 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling prior to April 23, 2007, and 70 percent since April 23, 2007, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 30, 35, 38, 45, 58, and 60.  GAF scores between 21 and 30 reflect behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that after a review of the Veteran's claims file that by granting the Veteran the benefit of doubt, a rating of 50 percent (and no higher) is warranted prior to April 23, 2007; however, the preponderance of the evidence is against a rating higher than 70 percent since April 23, 2007. 

The Period Prior to April 23, 2007

The September 2006 rating decision granted the Veteran a 30 percent disability rating effective March 31, 2006.  In September 2008 the Veteran was granted a 70 percent disability rating effective April 23, 2007.  Prior to April 23, 2007, the Board finds that the a rating of 50 percent is warranted since the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity and not by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In February 2005 the Veteran underwent a private examination.  It was noted that that the Veteran had nightmares at least five to six times a week, flashbacks two to three times a week, and panic attacks two to three times per week.  He reported intrusive thoughts, hypervigiliance, being startled easily, and socializing infrequently and only with veterans.  His recent memory was noted to be severely impaired so that he could not remember what he read and he got lost when traveling.  He heard his name being called two to three times per day; heard noises in the house three to four times a week, and saw shadows moving three to four times per week.  He felt depressed most of the time with no energy and interest in things and had crying spells two to three times per month.  It was noted that he was unable to sustain social relationships and work relationships. 

At the Veteran's July 2006 VA examination it was noted that the Veteran had sleep disturbances, which included falling and staying asleep; nightmares three to four times a week; intrusive thoughts; anxiety; easily startled; short tempered; and uncomfortable in crowds.  The Veteran worked two days a week and did chores around the house.  He also had a few friends and recreational and leisure pursuits; but he did have less interest in socializing.  On examination, the Veteran did not have loosened association or bizarre motor movement; he was calm and his affect was appropriate.  He did not have any hallucinations, suspicions, delusions, memory deficit, or loss of insight or judgment.  

The Veteran received treatment for his PTSD at a private psychiatric clinic.  His records from March 2005 to November 2006 show that he was hypervigiliant, had night sweats, panic attacks, daily nightmares, and flashbacks.  The frequency of these varied from one to times a weeks for the panic attacks in August 2006 to six times a week in November 2006; one to two times a week for nightmares; and night sweats from three times a week in August 2006 to five to six times per week in November 2006.  While the Veteran's private treatment records described varying frequency in symptoms, the symptoms that were manifested were the same as reported earlier.  There was no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.

The Board finds that during the period prior to April 23, 2007, the Veteran's symptoms are manifested by panic attacks, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms represent no more than occupational and social impairment with reduced reliability and productivity, therefore, a 50 percent evaluation is warranted.  The Board notes that the February 2005 private examination describes symptoms of an increased severity; however, there is no evidence in the Veteran's VA examination and private treatment records to corroborate the severity of those symptoms.  Therefore, the Board finds that by examining the private treatment records and the VA examination and looking at the Veteran's symptoms in totality, and affording him the benefit of any doubt, a 50 percent evaluation (and no higher) is warranted for this period. 

At no point prior to April 23, 2007, does the evidence reflect that the Veteran suffers from any of the following symptoms that correspond to the criteria for an even higher (70 percent) rating: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  To the contrary, the evidence reveals that the Veteran was able to independently perform activities of daily living.  In addition, reports of his July 2006 VA examination and other private treatment reports noted that the Veteran denied suicidal and homicidal ideation.  

Simply put, a 50 percent rating (and no higher) should be assigned for PTSD for the period prior to April 23, 2007, as this rating accurately reflects the severity of the disability.  During this period, the Veteran's psychiatric symptoms do not demonstrate a disability picture that more nearly approximates the next-higher, 70 percent, evaluation.  In sum, while showing some of the criteria indicated under the 70 percent rating, the Veteran's disability picture nevertheless is found to be more closely approximated by the criteria of the 50 percent evaluation, throughout the period prior to April 23, 2007.  Indeed, the hallmarks of his disability appear to involve sleep disturbance, flashbacks, panic attacks, and disturbances in motivation and mood, which are all symptoms consistent with the criteria for by the 50 percent rating.  Therefore, for the period prior to April 23, 2007, the Veteran's psychiatric disability warrants a 50 percent disability rating but not higher.  


The Period Since April 23, 2007

In September 2008 the Veteran was assigned a 70 percent disability for his PTSD effective April 23, 2007; the date of a private treatment report that showed an increase in disability.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the period since April 23, 2007.  

In order for the Veteran's psychiatric disability to warrant an increased rating to 100 percent at any point during this latter period, there needs to be evidence of total occupational and social impairment.  This level of disability is manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While the Veteran may have some of these symptoms, he does not have the majority of them, and they do not produce total occupational and social impairment.   

The Veteran was afforded a VA examination in August 2008.  It was noted that he did not go anywhere with his wife or grandchildren and that he no longer socialized.  He did not have a history of suicide attempts or violence.  He had a constricted affect, impoverished and hesitant speech, and lethargic and tense psychomotor activity.  His thought process was rambling and racing and he had suicidal thoughts; however, he had no delusions or inappropriate behavior.  He did have sleep impairment, obsessive behavior with regard to checking the locks, and panic attacks three to four times a week.  It was noted that he had severe problems with shopping and household chores as well as moderate impairment with recent and immediate memory.  It was noted that he had not worked full time since his retirement in 2001 and that he tried to work part time but felt anxious, irritable/angry, and had poor concentration.  He had minimal contact with family and little social contact elsewhere.  

The VA examination noted above described gross impairment in thought processes or communication and persistent delusions or hallucinations.  The Veteran's private treatment records from April 23, 2007, to March 2008 confirmed those symptoms by documenting that he heard names and cars driving up many times a day, and that he had daily hallucinations of footsteps and noises in the house and shadows moving.  He always had racing thoughts, jumping thoughts, and high energy level.  However, the frequency with which he reported having the majority of his other symptoms (including anger, sadness, agitation, feelings of helplessness and hopelessness, and mood swings) varied from 25 percent to 75 percent of the time.  From October 2007 to March 2008 the Veteran's private treatment records stated that that nothing changed and that the Veteran felt like everything was the same. 

The Board finds that over the period since April 23, 2007, the preponderance of the evidence shows that the Veteran's symptoms are manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  While severe, the Veteran's symptoms are not manifested by total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living.  Therefore, since April 23, 2007, the Veteran's PTSD does not warrant an initial rating in excess of 70 percent. 

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The Veteran is in receipt of TDIU effective April 23, 2007; in addition, the file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected PTSD, especially prior to April 23, 2007.  

In sum, the Board finds that a review of the Veteran's VA examination reports, private treatment notes, and his statements, and by affording the Veteran the benefit of the doubt, that prior to April 23, 2007, his PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  Therefore, an initial rating of 50 percent for the Veteran's PTSD, prior to April 23, 2007, is granted.  However, the preponderance of the evidence if against a rating in excess of 70 percent since April 23, 2007, since there is no evidence that the Veteran's PTSD is manifested by total occupational and social impairment.   Therefore, prior to April 23, 2007 a 50 percent disability rating is warranted and since April 23, 2007, a rating higher than 70 percent is denied. 


ORDER

For the period prior to April 23, 2007, an initial rating of 50 percent for PTSD, is granted, subject to the regulations governing the payment of VA monetary benefits.  

For the period since April 23, 2007, an initial rating in excess of 70 percent for PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


